                                                                                                                                                        ~

    AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page I of!   D

                                              UNITED STATES DISTRICT COURT
                                                           SOUTHERN DISTRICT OF CALIFORNIA

                             United States of America                              JUDGMENT IN A CRIMINAL CASE
                                                  V.                               (For Offenses Committed On or After November I, 1987)


                                  Juan Cruz-Silva                                  Case Number: 3: l 9-mj-22644

                                                                                   Rebecca C Fish
                                                                                   Defendant's Attorney

    REGISTRATION NO. 86230298
    THE DEFENDANT:
     ~ pleaded guilty to count(s) l of Complaint
     D was found guilty to count(':s)~·_ __::,..._ _ _ _ _ _ _ _ _---,_ _ _.:__ _ __ _ __:,___ _
          after a plea of not guilty.
          Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
    Title & Section                         Nature of Offense                                                       Count Number(s)
·j i~32_5                                   ILLEGAL ENTRY (_Misdemeanor)                                             1

~- ~J\~j- The defendant has been found not guilty on count(s)
   ·• ·
   ~      Count(s) - - - - - - - - - - - - - - - = = = = - - d - 1
                                                                 · s-m-is_s_e_d_o_n-th_e_m_o-ti-on-of_t_h_e_U_n-it_e_d_S_ta-t-es-.

                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
    imprisoned for a term of:                                                        -

                                       ~          TIME SERVED                    D _ _ __ _ __ __ days

      IZl Assessment: $10 WAIVED IZI Fine: WAIVED
      181 Court recommends USMS, ICE or DHS or other arresting agency return all property and ell.I documents in
                                                                                                    1
      tlJ.e defendant's possession at the time of arrest upon their deportation pr re~ov aL       ( '• ' l
       ti Co\ltt reco~me:µds defendant be deported/removed with relative, r r. ' (, 1l
                                                                                   I          1
                                                                                            '   l     charged in case
                I, I I) ')    )   )   LI   I, )        .                     .                                                               .


          IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
     of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
     imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
     United States Attorney of any material change in the defendant's economic circumstances.

                                                                                  Friday, July 5, 2019
                                                                                  Date of Imposition of Sentence


                    ~
      Received ___· _ _ _ _ _ __
                                           }/#-)~                                  A       Y]i
                                                                                  HONORABLEMICA£LS. BERG
                     DUSM
                                                                                  UNITED STATES MAGISTRATE JUDGE


                                                                                                                                 3:19-mj-22644
       Clerk's Office Copy
